Court of Appeals
of the State of Georgia

                                        ATLANTA,____________________
                                                  January 16, 2015

The Court of Appeals hereby passes the following order:

A15A0422. DUDLEY ROBERTS SCOTT v. THE STATE.

      Dudley Scott appeals from an order denying his motion to strike certain

information from the trial court’s sentencing order pertaining to credit for time

served. This is Scott’s fourth appearance in this Court in which he has challenged his

sentence on the ground that he was not properly given credit for time served. In his

most recent appeal, Scott challenged the denial of his motion to withdraw his plea,

raising this argument. We affirmed the trial court’s denial of his motion to withdraw

his plea and, as a part thereof, ruled that Scott was not entitled to the credit sought.

See Scott v. State, 315 Ga. App. 786, 787 (2) (727 SE2d 518) (2012).

      “It is axiomatic that the same issue cannot be relitigated ad infinitum. The

same is true of appeals of the same issue on the same grounds.” Echols v. State, 243

Ga. App. 775, 776 (534 SE2d 464) (2000); see also Jordan v. State, 253 Ga. App.

510, 511 (2) (559 SE2d 528) (2002). This Court’s affirmance on this issue is res

judicata. See Daniels v. State, 244 Ga. App. 522, 523, n. 6 (536 SE2d 206) (2000);

Stirling v. State, 199 Ga. App. 877 (406 SE2d 282) (1991). Accordingly, this appeal
is hereby DISMISSED.1




                                       Court of Appeals of the State of Georgia
                                                                            01/16/2015
                                              Clerk’s Office, Atlanta,____________________
                                              I certify that the above is a true extract from
                                       the minutes of the Court of Appeals of Georgia.
                                              Witness my signature and the seal of said court
                                       hereto affixed the day and year last above written.


                                                                                       , Clerk.




      1
        As we instructed in Scott, further challenge to the calculation of the amount
of credit for time served, if any, should be asserted in a mandamus or injunction
action against the Commissioner of the Department of Corrections or in a petition for
habeas corpus. See Scott, supra at 787, n. 1.